Callahan, J.,
concurring. In light of the precedent established by Simms v. Warden, 229 Conn. 178, 640 A.2d 601 (1994) (Simms I), I concur in the result.
Because I was not a member of the panel that decided Simms I, however, I feel obligated to express my opinion that part III of that opinion wherein this court afforded a habeas petitioner a right of appeal from the trial court’s denial of certification, was incorrectly decided. I believe that the plain language and the legislative history of General Statutes § 52-470 (b) both clearly indicate that the legislature intended prohibition of any appeal of a judgment rendered in a habeas corpus proceeding after a denial of certification by the habeas court. See 7 S. Proc., Pt. 5, 1957 Sess., pp. 2936, 2939-40; 7 H.R. Proc., Pt. 5, 1957 Sess., pp. 2881-83. If an appeal from a denial of certification was to be permitted, it should have been accomplished by the amendment of the statute by the legislature and not by this court. See Starr v. Commissioner of Environmental Protection, 226 Conn. 358, 395, 627 A.2d 1296 (1993); see generally Simms I, supra, 229 Conn. 189 (Borden, J., concurring).